Citation Nr: 1512818	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral knee disability.  

3. Entitlement to service connection for a low back disability.  

4. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regarding the claim of service connection for PTSD, the record reflects psychiatric diagnoses and symptoms of PTSD, depression, anxiety, and amphetamine dependence.  The Board has recharacterized the issue on appeal accordingly.  Additionally, the claims of service connection for left and right knee disabilities have been recharacterized as a claim of service connection for a bilateral knee disability to better reflect the Veteran's contentions.  

The issue of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A bilateral hearing loss disability was noted on examination for entrance into service, and is not shown to have increased in severity during (or as a result of) service.  

2. The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a disability of either knee.  

3. The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a low back disability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2014).  

2.  The criteria for service connection for a disability of either knee are not met.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA audiological examination in September 2009, and a VA addendum opinion was obtained in April 2010.  The Board finds the examination report is adequate to adjudicate the claim of service connection for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA has not obtained a medical opinion in connection with the claims of service connection for bilateral knee and low back disabilities because, as discussed below, there is no evidence the claimed conditions may be associated with service.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was Hawk Missile crewman.  

On April 1966 service entrance examination, audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
35 (50)
35 (45)
35 (45)
45 (55)
45 (50)
Left
15 (30)
 5 (15)
 5 (15)
15 (25)
35 (40)

The Veteran's physical profile (PULHES) included H-2, indicating a hearing defect.  

Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On April 1968 service separation examination, the knees and back were normal.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
35
35
45
45
45
Left
5
5
15
35
45

The Veteran's physical profile (PULHES) included H-2¸ for hearing.

In an April 1968 report of medical history, the Veteran denied swollen or painful joints, "trick" or locked knee, and recurrent back pain.  In an October 1968 statement of medical conditions, the Veteran indicated that there had been no change in his medical condition since his last separation examination.  

VA treatment records show that in September 2003 and January 2007, the Veteran denied limitation of motion or pain in his joints and back.  Physical examination of the lower extremities and the back was normal.  

On September 2009 VA examination, the Veteran reported noise exposure in service from generators on a daily basis, and also from war games during training sessions.  He also reported postservice noise exposure on a daily basis from tractors and other farm machinery.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
20
15
20
35
55
Left
15
15
15
75
75

Speech recognition (by Maryland CNC word list) was 96 percent in the right ear and 94 percent in the left.  The diagnosis was SNHL in each ear.  The examiner opined that "[i]t is not as likely as not that at least a portion of the veteran's hearing loss in both ears is due to acoustic trauma incurred during military service."  The examiner explained that the Veteran had a pre-existing hearing loss on entry to service, and there was no significant change in hearing sensitivity over the course of service.  The STRs indicate no significant shift in hearing sensitivity over the course of service.  Additional noise exposure, aging and health conditions since separation from service are likely contributing factors in his hearing loss.  

An April 2010 VA addendum opinion indicates that "[t]here was no significant shift in hearing sensitivity in either ear during military service."  The examiner opined that the 1968 separation examination audiometry used the International Standards Organization-American National Standards Institute (ISO-ANSI) standard reference.  The examiner explained that the standard reference for audiological testing was changed from American Standards Association (ASA) to ISO-ANSI in 1964.  Therefore, any audiological testing using the ASA standard reference that was completed in 1964 or later that does not indicate ASA should be assumed to have used the ISO-ANSI standard reference.  

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  If a pre-existing disorder is noted upon entry into service, the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Where the pre-service disability underwent an increase in severity during service, the burden then shifts to the government to show, by clear and unmistakable evidence, a lack of aggravation.  See 38 C.F.R. § 3.306; see also Jensen, 19 F.3d at 1417.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service 38 C.F.R. §§ 3.304, 3.306.  

A hearing defect was noted at enlistment, as shown by the assignment of the H-2 physical profile.  The finding of a hearing loss disability on induction precludes the Board from finding that such disability was incurred in service.  What remains for consideration therefore is whether or not the pre-existing hearing loss disability was aggravated in or by service.  

Aggravation of a pre-existing disability in service is established by showing a worsening/increase in severity of the disability during service.  See 38 C.F.R. §3.306.  It is not in dispute that by virtue of his military occupation the Veteran was exposed to noise in service.  However, to substantiate his claim he must show a worsening of his pre-existing hearing loss during service.  The Veteran's STRs, including the April 1968 service separation audiometry, do not reflect that his pre-existing hearing loss increased in severity during service.  

To the extent that the Veteran alleges that he perceived a decrease in hearing acuity during service, the extent of a hearing loss disability is a medical determination and requires measurement-audiometry.  See 38 C.F.R. § 4.85; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's statements are not competent evidence to establish that his hearing loss worsened during service.  

The September 2009 VA examiner opined that the Veteran's current hearing loss is unrelated to service because there was no significant shift in hearing sensitivity over the course of service; competent evidence that the pre-existing hearing defect did not increase in severity during service.  As the VA examiner's September 2009 opinion and April 2010 addendum cite to clinical data, reflect familiarity with the entire record, and point to alternate etiology (additional noise exposure postservice, aging, and health conditions since separation from service), the Board finds them, cumulatively, to be probative evidence.  Because there is no evidence to the contrary, the Board finds them persuasive.  

As an increase in the severity of the hearing loss in either ear during service is not shown, aggravation of the hearing loss disability in service may not be conceded, and service connection for bilateral hearing loss is not warranted.  The preponderance of the evidence is against the Veteran's claim of service connection; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Knee and Low Back

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a bilateral knee and/or low back disability).  In his July 2009 claim, the Veteran essentially asserted that he has a bilateral knee disability that since 1968 and a low back disability since 1967.  Although he is competent to report observable symptoms, whether there is underlying pathology (a diagnosis of a disability of either knee and/or the low back) is a medical question beyond the capability of his own lay observation.  See Jandreau, 492 F.3d 1372; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Board finds that his assertion that he has a bilateral knee disability or a low back disability is not probative evidence.  

Service treatment records are silent for any findings of a disability affecting either knee or the back.  The competent evidence of record does not show that the Veteran has (or has had during the pendency of the instant claim) a disability of either knee or the low back.  VA treatment records show that in September 2003 and January 2007 the Veteran denied limitation of motion or pain in his joints and back; physical examination of the lower extremities and the low back was normal.  A December 2009 VA treatment record indicates the Veteran had some impairment of gait and mobility; however, an underlying disability has not been diagnosed.  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran does not point to any treatment or evaluation when a knee or low back disability was diagnosed (or underlying pathology for his complaints was identified).  In the absence of proof of current disability of either knee, there is no valid claim of service connection for a bilateral knee disability or a low back disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a low back disability is denied.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  Specifically, he has alleged that on July 18, 1967, he was out on night maneuvers near Bad Kissening, Germany, when he accidentally drove over an American soldier, inflicting serious bodily injury to the soldier.  However, an April 2010 formal finding by the RO indicates that there is insufficient information to verify the stressor event alleged by the Veteran.  Nevertheless, the Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. 1.  

VA treatment records reflect findings of depression and anxiety, which the Veteran alleges is relate to his service.  He has not been afforded a VA examination in connection with this claim.  On remand, the Veteran should be afforded a VA examination in conjunction with his claim of service connection for an acquired psychiatric disability, to include PTSD.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A close review of the record did not find the VA mental health evaluation report of the initial diagnosis of PTSD.  VA treatment records available for review indicate that the initial diagnosis of PTSD was in about August 2007, but there is no related record in the file.  On remand, any outstanding VA treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his psychiatric disability, to specifically include VA treatment records related to the diagnosis of PTSD in August 2007.  

2. Thereafter, the AOJ must arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his acquired psychiatric disability, to include PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD under DSM-V criteria?  If so, the examiner should identify the stressor relied upon for that diagnosis.  If PTSD is not diagnosed, please identify the symptoms/criteria for such diagnosis found lacking.  

(b) For any diagnosed psychiatric disability entity diagnosed, other than PTSD, please identify the most likely etiology; specifically, is such disability at least as likely as not (i.e., a 50% or better probability) related to the Veteran's service.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


